DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 17, the closest prior art references teach various limitations found in the claim, as described in the Office Action mailed on 08 November 2021. The prior art fails to teach or provide motivation for a plurality of downhole leak monitors deployed outside a casing of a wellbore operable to detect, from a respective monitor location that is outside the casing, at least one property of a fluid flow through an aperture of a barrier, such that each downhole leak monitor establishes a connection and communicates fluid flow data to at least one other downhole leak monitor, in combination with the rest of the limitations found in the claims. See Applicant Arguments/Remarks filed on 07 February 2022 - Pgs. 12-15.
Regarding claims 2-12, they are dependent on claim 1.
Regarding claims 14-16, they are dependent on claim 13.
Regarding claims 18-20, they are dependent on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861